Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  magnetic field sensor having a combination of a magnetic field sensing element configured to generate an electronic signal in response to a magnetic field; an N-phase modulator coupled to the electronic signal and configured to generate an N- phase modulated signal having a plurality of frequency components at different frequencies, wherein the plurality of frequency components comprises a first undesirable frequency component and a desirable frequency component, wherein the desirable frequency component comprises a magnetic field signal representative of the magnetic field; a primary circuit path, comprising: a combining module having a plurality of combining circuit input nodes and a combining circuit output node, a first one of the plurality of combining circuit input nodes coupled to a signal representative of the N-phase modulated signal; a primary circuit path output node, wherein an output signal representative of the magnetic field signal is generated at the primary circuit path output node; and a primary circuit path intermediate node, wherein the primary circuit path intermediate node is coupled between the combining circuit output node and the primary circuit path output node, the magnetic field sensor further comprising: a ripple reduction feedback network coupled between the primary circuit path intermediate node and the plurality of combining circuit input nodes, wherein the ripple reduction feedback network comprises a first ripple reduction feedback circuit configured to generate a first ripple reduction feedback signal coupled to a first one of the plurality of combining circuit input nodes, wherein 
The prior art does not disclose a method having a combined method steps of  generating an electronic signal with a magnetic field sensing element in response to a magnetic field; generating an N-phase modulated signal with an N-phase modulator, the N-phase modulated signal having a plurality of frequency components at different frequencies, wherein the plurality of frequency components comprises a first undesirable frequency component and a desirable frequency component, wherein the desirable frequency component comprises a magnetic field signal representative of the magnetic field; processing the N-phase modulated signal with a primary circuit path, the primary signal path comprising: a combining circuit having a plurality of combining circuit input nodes and a combining circuit output node, a first one of the plurality of combining circuit input nodes coupled to a signal representative of the N-phase modulated signal; a primary circuit path output node, wherein an output signal representative of the magnetic field signal is generated at the primary circuit path output node; and Page 8 of 22Appl. No.: 16/372,603Docket No.: ALLEG-795PUS Reply to Office Action dated February 12, 2021 a primary circuit path intermediate node, wherein the primary circuit path intermediate node is coupled between the combining circuit output node and the primary circuit path output node, the method further comprising: generating, with a first ripple reduction feedback circuit within a ripple reduction feedback network coupled between the primary circuit path intermediate node and a first one of the plurality of combining circuit input nodes, a first ripple reduction feedback signal; and adding, with the combining circuit, the first ripple reduction feedback . Claims 25-46  and 49 depend from allowed claim 24, they are also allowed accordingly.
The prior art does not disclose a magnetic field sensor having a combination of  means for generating an electronic signal with a magnetic field sensing element in response to a magnetic field; means for generating an N-phase modulated signal with an N-phase modulator, the N- phase modulated signal having a plurality of frequency components at different frequencies, wherein the plurality of frequency components comprises a first undesirable frequency component and a desirable frequency component, wherein the desirable frequency component comprises a magnetic field signal representative of the magnetic field; means for processing the N-phase modulated signal with a primary circuit path, the primary signal path comprising: a combining circuit having a plurality of combining circuit input nodes and a combining circuit output node, a first one of the plurality of combining circuit input nodes coupled to a signal representative of the N-phase modulated signal; Page 14 of 22Appl. No.: 16/372,603Docket No.: ALLEG-795PUS Reply to Office Action dated February 12, 2021 a primary circuit path output node, wherein an output signal representative of the magnetic field signal is generated at the primary circuit path output node; and a primary circuit path intermediate node, wherein the primary circuit path intermediate node is coupled between the combining circuit output node and the primary circuit path output node, the magnetic field sensor further comprising: means for generating, with a first ripple reduction feedback circuit within a ripple reduction feedback network coupled between the primary circuit path intermediate node and a first one of the plurality of combining circuit input nodes, a first ripple reduction feedback signal; and means for adding, with the combining circuit, the first ripple reduction feedback signal to the Claim 50  depend from allowed claim 47, it is also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Romero et al (pat# 10,481,219) disclose magnetic sensor with feedback loop for test signal processing.
Motz (pat# 6,674,322) disclose amplifier circuit with offset compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VINH P NGUYEN/Primary Examiner, Art Unit 2867